UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/2009 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate Form N-CSR will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Financial Futures 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 16 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Global Absolute Return Fund, covering the six-month period from November 1, 2008, through April 30, 2009. Global equities markets went on a wild ride over the past six months, with stocks in most regions plummeting during much of the reporting period and then rebounding late in the reporting period. In supporting the recent rally, investors apparently shrugged off more bad economic news, including rising unemployment, damaged credit markets and economic contraction in many regions of the world.Yet, the rebound proved to be robust, particularly in the emerging markets, which posted double-digit returns over the final two months of the reporting period. These enormous swings have left investors wondering if equity markets are forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally. We generally have remained cautious in the absence of real global economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Helen Potter,Vassilis Dagioglu and James Stavena, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2009, Dreyfus Global Absolute Return Funds Class A shares produced a total return of 4.59%, Class C shares produced a total return of 4.16% and Class I shares produced a total return of 4.69%. 1 In comparison, the funds benchmark, the Citibank 30-Day Treasury Bill Index, produced a total return of 0.05% for the same period. 2 Worldwide economic instability, a global financial crisis and government efforts to forestall greater economic deterioration sparked heightened volatility in financial markets during the reporting period. The fund produced higher returns than its benchmark, primarily due to successful tactical trades among the government bonds of various countries. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global equity, bond and currency markets, and in fixed-income securities.The strategy utilizes a proprietary, fundamentals-based quantitative model to construct and optimally integrate a diverse set of four alpha-generating signals; stock markets vs. bond markets within each country, country allocation among equity markets, country allocation among sovereign bond markets and currency allocation. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the largest Western European countries. Volatility Roiled Global Stock and Bond Markets A severe economic downturn and a persistent banking crisis caused global financial markets to hemorrhage value in the final months of 2008. Rising unemployment, slumping home values, lower commodity prices and precarious credit conditions weighed heavily on most securities prices. However, numerous central banks and governments have staged The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) massive interventions to stimulate their national economies and unfreeze credit markets, causing many investors to look forward to an eventual recovery. Indeed, later in the reporting period economic and corporate earnings reports provided early evidence that the economic and financial crises may have bottomed. These developments first pummeled and later lifted stock prices. Bond prices, especially U.S. Treasuries, and safe-haven currencies such as the U.S.dollar often went the opposite direction.This created both challenges and opportunities during the reporting period. By the end of April, investors seemed to be more optimistic regarding the financial markets and the global economy. Perhaps more significantly, investors appeared to shift from indiscriminate selling of assets to evaluating fundamentals and market valuations. Country Bond Market Selections Supported Fund Performance Our tactical trading in volatile bond markets during the reporting period was the primary reason the fund outperformed its benchmark and delivered positive returns. An overweight to U.S. bonds was the largest source of outperformance,benefiting when prices rose on the announcement of Fed plans to buy $300 billion ofTreasury notes.An underweight to Japanese bonds worked well as prices fell on increasing bond supply related to that governments bailout spending plans. U.K. bonds were another important contributor; we were overweight as weak economic data and risk aversion drove prices up, and then switched to an underweight in time to benefit as accelerating inflation caused prices to fall. In addition, an overweight to U.K. stocks supported the funds results, as falling energy prices helped boost earnings for many British companies. An underweight to U.S. stocks, which underperformed other country equity markets, also aided the funds relative performance. As should be expected in this challenging investment environment, a number of positions detracted from the funds relative performance during the reporting period.The fund was hurt most by an underweight to global bonds, which offered very low yields, and an overweight to global equities, which appeared undervalued. Additional detractors, albeit to a lesser extent, included an underweight to Japanese equities. Although we consider Japanese stocks overvalued, they outperformed 4 other equity markets after the yen weakened enough to improve upon a dour earnings outlook for Japanese exporters. Our tactical trading of European bonds and the euro also detracted from performance as European Central Bank actions were initially perceived as too timid and then became more aggressive. Seeking Value-Oriented Opportunities In the latter part of 2008, selling of risky assets appeared indiscriminate as investors sought safe havens. This created some of the largest misvaluations we have seen for quite some time between country equity markets. Rapid changes in the economic outlook, combined with government stimulus and bail-out activity, also contributed to unusual misvaluations among country bond markets. During the reporting period these misvaluations began to correct and the fund was positioned to take advantage of these corrections. In our view, these misvaluations have only partially corrected and should offer ample opportunity going forward. In addition, we believe that stocks are attractively valued relative to sovereign bonds on a risk-adjusted basis in a number of countries.This is partially due to low bond yields. For example, the 10-year Treasury yielded 3.1% on April 30. We sold some stocks after prices rose substantially, but remain overweight stocks and underweight bonds globally. May 15, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. An investment in this fund should be considered only as a supplement to an overall investment program. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: Citigroup  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from November 1, 2008 to April 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.61 $ 11.39 $ 6.34 Ending value (after expenses) $1,045.90 $1,041.60 $1,046.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.50 $ 11.23 $ 6.26 Ending value (after expenses) $1,017.36 $1,013.64 $1,018.60  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I , multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2009 (Unaudited) Principal Short-Term Investments78.8% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 6/4/09 1,030,000 1,029,964 0.13%, 5/14/09 4,090,000 4,089,976 0.15%, 5/28/09 3,850,000 3,849,915 0.18%, 6/18/09 1,010,000 a 1,009,936 Total Short-Term Investments (cost $9,979,063) Other Investment21.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,779,000) 2,779,000 b Total Investments (cost $12,758,063) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a All or partially held by a broker as collateral for open financial futures positions. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Short-Term/Money Market Investments  Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF FINANCIAL FUTURES April 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2009 ($) Financial Futures Long 10 Year Euro-Bond 16 2,597,832 June 2009 (27,619) British Long Gilt 21 3,752,834 June 2009 (21,119) CAC 40 10 Euro 51 2,109,175 May 2009 123,109 FTSE 100 Index 41 2,555,931 June 2009 238,984 Financial Futures Short Dax Index 3 (476,887) June 2009 (30,835) Japanese 10 Year Bond 57 (7,930,233) June 2009 77,144 S & P 500 Emini 2 (87,000) June 2009 (3,896) TOPIX Index 25 (2,137,013) June 2009 (328,804) U.S. Treasury 10 Year Notes 21 (2,539,688) June 2009 37,128 See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES April 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 9,979,063 9,979,791 Affiliated issuers 2,779,000 2,779,000 Cash 15,986 Unrealized appreciation on forward currency exchange contractsNote 4 142,529 Receivable for investment securities sold 12,368 Receivable for shares of Capital Stock subscribed 8,134 Dividends and interest receivable 489 Due from The Dreyfus Corporation and affiliatesNote 3(c) 14,792 Liabilities ($): Unrealized depreciation on forward currency exchange contractsNote 4 190,438 Payable for investment securities purchased 43,284 Payable for futures variation marginNote 4 22,016 Payable for shares of Capital Stock redeemed 195 Accrued expenses 24,074 Net Assets ($) Composition of Net Assets ($): Paid-in capital 13,773,226 Accumulated distributions in excess of Investment incomenet (77,094) Accumulated net realized gain (loss) on investments (1,038,614) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $64,092 net unrealized appreciation on financial futures) 15,564 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 9,206,650 1,141,009 2,325,423 Shares Outstanding 832,097 103,703 209,894 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended April 30, 2009 (Unaudited) Investment Income ($): Income: Interest 3,662 Cash dividends; Affiliated issuers 3,472 Total Income Expenses: Management feeNote 3(a) 60,991 Registration fees 59,788 Shareholder servicing costsNote 3(c) 12,631 Auditing fees 9,595 Custodian feesNote 3(c) 5,657 Distribution feesNote 3(b) 4,368 Prospectus and shareholders reports 3,624 Directors fees and expensesNote 3(d) 821 Legal fees 298 Interest expenseNote 2 44 Loan commitment feesNote 2 16 Miscellaneous 39,076 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (112,623) Lessreduction in fees due to earnings creditsNote 1(c) (111) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments, options transactions and foreign currency transactions 279,885 Net realized gain (loss) on financial futures 181,229 Net realized gain (loss) on forward currency exchange contracts (147,489) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, foreign currency transactions and options transactions (including $204,358 net unrealized appreciation on financial futures) 263,123 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2009 Year Ended (Unaudited) a October 31, 2008 b Operations ($): Investment income (loss)net (77,041) 78,964 Net realized gain (loss) on investments 313,625 (1,268,907) Net unrealized appreciation (depreciation) on investments 263,123 (247,559) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (84,905)  Class C Shares (11,770)  Class I Shares (59,541)  Class T Shares (8,028)  Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 4,623,435 5,364,489 Class C Shares 183,860 1,144,813 Class I Shares 1,057,936 4,606,499 Class T Shares 119 734,620 Dividends reinvested: Class A Shares 16,538  Class C Shares 3,853  Class I Shares 11,442  Class T Shares 412  Cost of shares redeemed: Class A Shares (272,570) (9,726) Class C Shares (75,776) (15,000) Class I Shares (2,675,755) (275,980) Class T Shares (648,088)  Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 10,112,213  End of Period Undistributed (distributions in excess of) Investment incomenet (77,094) 164,191 The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2009 Year Ended (Unaudited) a October 31, 2008 b Capital Share Transactions: Class A c Shares sold 425,233 431,580 Shares issued for dividends reinvested 1,523  Shares redeemed (25,384) (856) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 17,008 94,769 Shares issued for dividends reinvested 356  Shares redeemed (7,019) (1,411) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 97,436 382,830 Shares issued for dividends reinvested 1,054  Shares redeemed (245,901) (25,525) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 11 59,029 Shares issued for dividends reinvested 38  Shares redeemed (59,078)  Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b From December 18, 2007 (commencement of operations) to October 31, 2008. c On the close of business on February 4, 2009, 59,078 Class T shares representing $648,088 were automatically converted to 59,132 Class A shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2009 Year Ended Class A Shares (Unaudited) October 31, 2008 a Per Share Data ($): Net asset value, beginning of period 10.75 12.50 Investment Operations: Investment income (loss)net b (.07) .12 Net realized and unrealized gain (loss) on investments .55 (1.87) Total from Investment Operations .48 (1.75) Distributions: Dividends from investment incomenet (.17)  Net asset value, end of period 11.06 10.75 Total Return (%) c,d 4.59 (14.00) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.63 3.04 Ratio of net expenses to average net assets e 1.50 1.48 Ratio of net investment income (loss) to average net assets e (1.38) 1.14 Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 9,207 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2009 Year Ended Class C Shares (Unaudited) October 31, 2008 a Per Share Data ($): Net asset value, beginning of period 10.68 12.50 Investment Operations: Investment income (loss)net b (.11) .03 Net realized and unrealized gain (loss) on investments .55 (1.85) Total from Investment Operations .44 (1.82) Distributions: Dividends from investment incomenet (.12)  Net asset value, end of period 11.00 10.68 Total Return (%) c,d 4.16 (14.56) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 4.29 4.00 Ratio of net expenses to average net assets e 2.25 2.23 Ratio of net investment income (loss) to average net assets e (2.11) .35 Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 1,141 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2009 Year Ended Class I Shares (Unaudited) October 31, 2008 a Per Share Data ($): Net asset value, beginning of period 10.78 12.50 Investment Operations: Investment income (loss)net b (.06) .09 Net realized and unrealized gain (loss) on investments .57 (1.81) Total from Investment Operations .51 (1.72) Distributions: Dividends from investment incomenet (.21)  Net asset value, end of period 11.08 10.78 Total Return (%) c 4.69 (13.76) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 3.13 3.12 Ratio of net expenses to average net assets d 1.25 1.23 Ratio of net investment income (loss) to average net assets d (1.12) 1.03 Portfolio Turnover Rate   Net Assets, end of period ($ x 1,000) 2,325 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund.The funds investment objective seeks total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. At a meeting of the funds Board of Directors held on July 15, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Global Absolute Return Fund to Dreyfus Global Absolute Return Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 300 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 16 Effective December 3, 2008, investments for new accounts were no longer permitted in ClassT of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. As of April 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 448,051 Class A shares and 56,000 Class C and Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are 18 representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  Other Financial Instruments   Liabilities ($) Other Financial Instruments    Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation) at period end. In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased 20 as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009. Management is currently evaluating the impact the adoption of FSP 157-4 will have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
